

115 S3125 IS: Restoring Returning Workers Act of 2018
U.S. Senate
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3125IN THE SENATE OF THE UNITED STATESJune 25, 2018Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo modify the H–2B nonimmigrant returning worker exemption.
	
 1.Short titleThis Act may be cited as the Restoring Returning Workers Act of 2018. 2.H–2B nonimmigrant returning workersSection 214(g)(9) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)) is amended—
 (1)in subparagraph (A)— (A)by striking (B) and (C) and inserting (B), (C), and (D),;
 (B)by striking fiscal year 2013, 2014, or 2015 and inserting any of the 3 previous fiscal years; and (C)by striking fiscal year 2016 and inserting the current fiscal year; and
 (2)by inserting at the end the following:  (D)The number of aliens considered to be returning workers under subparagraph (A) in any fiscal year may not exceed the highest number of nonimmigrants who participated in the returning worker program in any fiscal year in which returning workers were exempt from the numerical limitation under paragraph (1)(B).
					.